Citation Nr: 1734188	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-00 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to February 18, 2011; and a rating in excess of 30 percent, as of February 18, 2011, for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to April 1973, including service in the Republic of Vietnam from November 1967 to June 1968.

This appeal is before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for PTSD and assigned an initial 10 percent rating, effective November 23, 2009.

In an August 2010 Notice of Disagreement, the Veteran disagreed with both the effective date and the initial rating assigned.  In February 2015, the Board denied an earlier effective date for PTSD, and remanded the issue of a higher initial rating for PTSD for further evidentiary development.

In a May 2015 rating decision, the RO awarded a higher rating of 30 percent for PTSD, effective February 18, 2011.  The issue remains in appellate status as the maximum rating has not been assigned for any period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to schedule the Veteran for a videoconference hearing.

On his January 2013 VA Form 9, the Veteran stated that he did not desire a hearing of any kind before the Board.  However, a March 2017 Report of General Information reflects that the Veteran called by telephone regarding the status of this appeal, and requested a videoconference hearing before the Board.  No such hearing has been scheduled.

Accordingly, the case is REMANDED for the following action:

At the earliest available opportunity, schedule the Veteran for a videoconference hearing before a Veterans Law Judge of the Board.  Notify the Veteran and his representative of the date, time, and location of this hearing, and put a copy of this letter in the claims file.

Once he has been afforded this requested hearing, or in the event he withdraws his hearing request or fails to appear for the proceeding, the file should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

